Citation Nr: 0606182	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  05-31 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon 
need of regular aid and attendance.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to March 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an October 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appeal is advanced on the 
docket.    

The October 2004 rating decision from which this appeal 
arises adjudicated only the SMC claim based on need of aid 
and attendance, not on housebound status.  The August 2004 
claim and accompanying VA examination report explicitly 
addressed only need of aid and attendance.  In February 2006, 
the accredited service representative asked that the Board 
consider SMC based on housebound status, which it cannot do 
in the first instance even though housebound benefits are 
paid at a monthly rate lower than aid-and-attendance 
benefits.  The informal SMC claim based on housebound status 
is REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  Service connection is in effect only for anxiety 
neurosis, rated as totally disabling.

2.  The veteran does not need regular aid and attendance of 
another person due to anxiety neurosis.  


CONCLUSION OF LAW

The criteria for SMC based on need of regular of aid and 
attendance are not met.  38 U.S.C.A. § 1114(l) (West 2002); 
38 C.F.R. §§ 3.350(b), 3.352(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Special Monthly Compensation

Service connection is in effect only for anxiety neurosis, 
rated as 100 percent disabling effective December 1, 1980.  A 
total disability evaluation based on individual unemployment 
(TDIU) based on anxiety neurosis was in effect from October 
1, 1977 to November 30, 1980.  

SMC is payable to a veteran who is permanently bedridden or 
so helpless as a result of service-connected disability that 
he is in need of the regular aid and attendance of another 
person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 
3.350(b) (2005). 

Factors considered to determine whether regular aid and 
attendance is needed include: inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need to adjust special prosthetic or orthopedic 
appliances which by reason of the particular disability 
requires aid (this does not include adjustment of appliances 
that persons without any such disability would be unable to 
adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (2005).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable decision is 
permissible.  Particular personal functions which the veteran 
is unable to perform should be considered in connection with 
his condition as a whole.  It is only necessary that the 
evidence establish that he is so helpless as to need regular 
aid and attendance, not that there is a constant need.  38 
C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  
However, it is logical to infer a threshold requirement that 
"at least one of the enumerated factors be present."  
Turco, 9 Vet. App. at 224.  "Bedridden" will be that 
condition which, by virtue of its essential character, 
actually requires that the claimant remain in bed.  The fact 
that a claimant has voluntarily taken to bed or that a doctor 
has prescribed rest in bed for a greater or lesser part of 
the day to promote convalescence or cure is insufficient.  38 
C.F.R. § 3.352(a).

The VA "aid and attendance" examination report, submitted 
with the August 2004 application for SMC based on need of aid 
and attendance, documents the veteran's various physical 
limitations.  He has limited mobility due to spinal 
osteoarthritis, poor balance and gait, and difficulty 
gripping.  Thus, he finds routine activities like dressing 
himself, shopping, and shaving challenging; he uses a walker, 
although the examination report does state he can walk a 
block without assistance.  Poor balance impedes his ability 
to travel outside the safer confinements of home, and he 
reportedly leaves the house only for activities absolutely 
necessary, like medical appointments.  Diagnosed problems 
include diabetes mellitus, coronary artery disease, prostate 
cancer, mixed hyperlipidemia, hypertension, and cataracts.  
Also of record is the statement of a layperson (apparently a 
friend and caregiver), who reported she cleans the veteran's 
home, purchases groceries and prepares meals, helps the 
veteran with basic grooming needs, oversees administration of 
medication, and accompanies the veteran to medical and other 
appointments.  Recent VA clinical records document treatment 
for various ailments noted in the "aid and attendance" 
examination; the veteran reported visual impairment due to 
cataracts.       

This appeal, however, does not turn solely on whether the 
veteran has established factual need of aid and attendance.  
To grant the benefits sought here, there must be sufficient 
showing that service-connected disability renders the veteran 
so helpless as to require aid and attendance.  Here, the 
totality of the evidence does not meet this requirement.  
Rather, the assistance given to the veteran is attributable 
to various nonservice-connected physical disabilities.       

In this connection, Dr. N. Kumar, the veteran's VA treating 
psychiatrist, wrote in November 2004, that, in the four years 
during which she treated the veteran, the veteran's anxiety 
disorder has worsened such that it "significantly 
interfer[es] in his ability to care for himself.  His 
symptoms include difficulty sleeping, inability to 
concentrate for daily tasks such as driving, cooking, reading 
the newspaper . . . It is my professional assessment that 
[the veteran] is in need of Aid and Attendance at this time 
[due] to these increased symptoms . . ."  She described one 
recent incident apparently relayed to her by the veteran's 
family in which the veteran missed a dosage because his 
anxiety medication did not arrive on time and anxiety level 
increased to a point where the family saw fit to take him to 
the emergency room.

Although Dr. Kumar expressed the opinion that the veteran is 
in need of aid and attendance due to his service-connected 
anxiety disorder, neither the Aid and Attendance examination 
report nor the VA treatment records support the conclusion 
that the veteran's psychiatric symptoms render him in need of 
regular aid and attendance.  In fact, progress notes by Dr. 
Kumar in January and April 2005 listed a GAF score of 60, 
which is indicative of moderate symptoms or moderate 
difficulty in functioning.  The evidence does not show the 
veteran is unable to perform necessities of daily living - 
basic hygiene and grooming, feeding of self, use of medical 
appliances, and toileting needs -- because of anxiety 
neurosis. In essence, Dr. Kumar's letter does not 
sufficiently support the claim as it is contradicted by her 
VA treatment notes and it completely fails to address why she 
believes psychiatric symptoms alone necessitate aid and 
attendance in the face of abundant clinical evidence as to 
the veteran's numerous physical disabilities.

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against a favorable 
decision.  It does not apply the benefit-of-reasonable doubt 
rule.  38 U.S.C.A. § 5107(b) (West 2002).

II. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  It must ask the claimant to provide any 
evidence in his possession pertaining to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In August 2004, before the issuance of the rating decision on 
appeal, the RO sent the veteran a content-complying letter.  
It informed him of the basic evidentiary requirements for SMC 
based on need of aid and attendance.  It told him that, if he 
identifies the sources of evidence pertinent to the claim, 
then VA would assist him in obtaining records from such 
sources, but that the responsibility to substantiate the 
claim ultimately lies with him.  The letter also explicitly 
asked: "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  Through the 
letter, citation of 38 C.F.R. § 3.159 in the Statement of the 
Case, and as well, the rating decision, the RO informed the 
veteran of what is needed to substantiate the claim and why 
the benefits are denied.  Even as recently as in February 
2006, the veteran's accredited representative submitted 
additional argument, but neither the veteran nor the 
representative submitted additional evidence, or claim that 
VA failed to comply with Section 5103(a) notice requirements, 
or that there is evidence in possession required for full and 
fair adjudication of this claim.  See Mayfield v. Nicholson, 
19 Vet. App. 203 (2005).  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes VA clinical records examination results appropriate 
to an evaluation of the claim.  The veteran has not reported 
existence of additional, missing evidence, be it in the 
custody of the government or private entities, despite notice 
he can do so.  Based on the foregoing, the Board concludes 
that VA has met its duty-to-assist obligations.     


ORDER

Special monthly compensation based upon need of regular aid 
and attendance is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


